
	

113 HR 1973 IH: Business Development Company Modernization Act
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1973
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To permit business development companies to increase
		  investments in small-and middle-market financial services companies and
		  investment advisors.
	
	
		1.Short titleThis Act may be cited as the
			 Business Development Company
			 Modernization Act.
		2.Investments of
			 business development companiesThe Investment Company Act of 1940 is
			 amended—
			(1)in section
			 2(a)(46(B) (15 U.S.C. 80a–2(46)(B)) by striking nor a company which
			 would be an investment company except for the exclusion from the definition of
			 investment company in section 3(c) of this title; and
			(2)in section 60 (15 U.S.C. 80a–59) by
			 striking except that the Commission shall not and
			 inserting
				
					except
			 that—(1)section 12 shall not apply to the
				purchasing, otherwise acquiring, or holding by a business development company
				of any security issued by, or any other interest in the business of, any person
				who is—
						(A)an investment
				adviser registered under title II of this Act or who is an investment adviser
				to an investment company; or
						(B)an eligible
				portfolio company as defined in section 2(a)(46) (15 U.S.C. 80a–2(a)(46));
				and
						(C)the Commission
				shall
				not
						.
			
